tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examination sec_1 commerce street mc dal dallas tx release number release date date date legend org - organization name xx - date address - address org address taxpayer_identification_number form tax_year s ended person to contact id number contact number telephone fax certified mail - return receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective december 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided to you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax periods beginning december 20xx file returns with the appropriate service_center indicated on the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations schedule number or exhibit form 8b6-a rev explanations of items january year period ended november 20xx and november tax identification_number siame of taxpayer legend xx - date address - address city e city org - organization name state - state dir president -- president co-1 company treasurer - treasurer dir-1 dir-2 issues should org org continue to be exempt from tax under internal_revenue_code irc sec_501 as a social_welfare_organization is the org exempt from income_tax under sec_501 a facts the org was incorporated in the state of state on april 19xx the org’s articles of incorporation aoi article iv states the following purpose for which the corporation was formed section the specific purposes for which the corporation is formed are to provide for maintenance preservation policing and architectural control for the org plat described as org volume of plats pages to inclusive records of city and to promote the health safety and welfare of the residents within the above described property and any additional thereto as may hereafter be brought within the jurisdiction of this association by annexation as provided in article viii herein and for this purpose the org states the purpose of their assessments in declaration of restrictions article v - maintenance assessments sec_2 purpose of assessment the assessments shall be used exclusively for the purpose of promoting the recreation health safety and welfare of the residents of the properties and among other uses may include subject_to the board’s discretion the construction establishment improvements repair and maintenance of the common properties and services and facilities related to the use and enjoyment of the common properties the payment of taxes and insurance on the common properties and the installation and maintenance of planting areas on the streets located within the subdivision the policing and fire protection of all properties within the plat and the gate entries to the plat’ and the reimbursement of trustee’s expenses to the trustees according to irs records the organization was granted tax-exempt status as a c organization in january 19xx the org did not have security gates at the time they applied for and were granted tax-exempt status the officers stated during the interview that the security gates were added to prevent drivers from cutting through the organization’s property in order to avoid the congestion on the main streets the organization has filed forms for the years ended november 20xx and november 20xx physical description the org owns and maintains the portion of the property not owned by org the co-1 or the residents which includes the roads and common areas the entire property is enclosed with fencing the property contains houses and condominiums which surround a golf course the golf course is owned and maintained by the co-1 schedule number or exhibit form 886-a rev date explanations of items gvame of taxpayer tax identification_number the road consists of a two-mile loop around the inside of the property ft does not have any year period ended november 20xx and november sidewalks or bicycle lanes the examining agent printed and copied a map from google maps www google com into this report map deleted the orange highlighted roads are those owned by the org the letter a in the red balloon marks the office for the org which is located inside the org’s building the property has three electronic gates to access to the property hours a day days a week n a north gate on address no guard requires remote control to enter s a south gate on address no guard requires remote control to enter and m a west gate or main gate on address adjacent to a manned guard shack staffed at the north and south gates there is a pedestrian or walk-through gate the gate is closed but unlocked during the day and locked at night signs on the pedestrian gates state no trespassing residents only no soliciting private property private roads a sign on the north vehicle gate states guests check in at the address at the main gate there is an open entrance for pedestrians adjacent to the exit gate there is no parking for vehicles in the common area around the gates or on the nearby streets the org does not sponsor or host any running clubs walking clubs or fun runs not otherwise associated with another organization the examining agent conducted an on-site interview on march 20xx the officers present were treasurer treasurer and president president the organization’s office manager ra-1 and ra- ex-oficio president were also present the agent asked questions regarding the organization and operation of the org after the interview the agent wrote up the questions and answers and provided them to the treasurer requesting that the treasurer review make changes as necessary and sign the document the treasurer did not have any changes to the document and signed it the summary is provided here did you receive publication have you read it and do you have any questions concerning your rights a they received it and do not have questions at this time to get a full understanding of your organization please describe the history of your organization and all of its activities area was started in 19xx by a group of local people to build a nice housing development with golf course started selling memberships opened in 19xx the org ran the whole deal schedule number or exhibit form 886-a rev ev date g and the org the board_of directargrg feaneeptr4 oxxx hrough 19xx and then split off into o agents were on site to sell homes explanations of items year period ended november 20xx tax identification_number qgiame of taxpayer - - there are condo and home sites under the org the org takes care of the roads roads are private including entire asphalt overlay street signs storm drains manholes fence and reports street lights out damaged there is a fence around the entire property there are gates at the north south and west also called main entrances these are all maintained by the org the org also maintains common areas such as the property directly around the gates they contract with a third party for security they provide guard services at the main gate security patrols from 10pm - 2am on weeknights and 8pm to 4am friday and saturday they check for unusual activity and will check on people’s homes who are on vacation they report to the security director board member and the org will issue a citation if security finds an issue they do not have other private emergency services they rely on the city of city for fire and paramedics if there is a break in the unarmed security service will contact the local authorities the main gate has one exit gate an open entrance for pedestrians and two entrance gates one for visitors and one for residents the exit and entrance gates are separated by a guard shack the entrance and exit gates are separated by a raised island the entrance gates are recessed from the exit gate the visitor gate is kept open during the day a guest wishing to pass through must stop and check in with the guard the resident gate is closed but is opened with a remote control by the resident the guard does not issue day passes to be placed in windows for guests however if you are a non-resident org member you will be given a decal to put in your window this type of member would go through to the visitor gate and be waved in by the guard they do allow pedestrians to come in walk bike jog via an unlocked door in the middle of the north and south gates from 6am to 10pm this also allows the children residents to enter and exit for school children are picked up and dropped off by school buses at the gate entrances children from other communities cannot be picked up in these areas because the gate entrances are on main roads which do not have cross walks to other communities or tracts of houses children living outside of this development must wait on their side of the road opposite of the org and wait for the bus to turn around and pick them up there are no parks or areas of recreation other than the golf course the org was developed prior to the time when sidewalks were required therefore the path that pedestrians and bicyclists use is the street shared with the cars some corners have reflective markers on the street to provide drivers with heightened awareness that walkers may be present no current data on how many non-residents come through the gates lots of regulars come through the pedestrian gate to walk if a person desiring to walk jog or bike on the premises were to drive in the guard would ask who are you here to see if the driver did not have a name they would likely be turned away the driver would need to go somewhere park their car and walk or bike in note there is no parking on the streets near the entrances there is a sign for no soliciting however they do allow organized solicitors like boys club if they come in unannounced they will be asked for their city of city’s when they call ahead of time solicitors permit org will have events and the org will allow people to come in and park on the roads this occurs about - times per month examples are golf tournaments elementary_school fun run rotary club meetings local high school athletic department awards banquets and large city functions org has a large facility for such events which is unique to this local area org will let the front gate know of the events and the people have to say that they are there for the event and are allowed in half the people that golf here do not live here schedule number or exhibit january form 886-a rev ame of taxpayer ‘ city fire marshals rotary club and local chambers_of_commerce they do pay for food org allows civic events to be held at the co-1 without being charged rere nerapapies a explanations of items year period ended november 20xx ba identification_number e - the bod consists of elected members and appointed official from org all are voting positions bod positions are three year terms the organization has several committees the architectural committee enforces the covenants and restrictions many of the rules follow the county city with regards to things such as fireworks and noise ordinance dues are currently dollar_figure per year billed once per year it is the same for empty lots or built on with a condo or house org is also a member org pays dollar_figure per month and in exchange they get security services - the officer will get out and check doors etc org provides an office space and meeting room for the annual meeting 2nd tues of dec and other ma meetings for the year under exam the dues were dollar_figure sales members are given remotes but can purchase more for dollar_figure each on the p l there is a line for fees these include items such as late payment fees and landscaping services for the out of state owner’s empty lot is this organization affiliated with any other exempt_organization through membership are any members of the board_of directors of your organization members of the board_of any other exempt_organization yes org is a member of the org the org provides security guard services and use of the roads in exchange for dues fees and office space in their building the ex-officio president who has been active on the board for many years is involved in local city planning he is on the land use and development commission for the city of city the org has had several projects over the years involving land or road improvements working with city of city the army corp of engineers and the department of fish and gaming his function is to work with the commission and review staff proposals for presentation to the council the current project that the city of city and the org are working on is to dredge and re-direct the north end of the org owned creek so that it does not continue to flood resident's basements past projects include building bridges over the north and south portions of the creek the majority of the creek on the property is owned by org and eliminating the culvert piping so that the salmon can swim through is an information_document_request dated april 20xx provided to the organization in a exhibit question and answer format to provide the examining agent with clarification on some issues in it the org provided additional information regarding guests entering on a motor vehicles and the neighboring areas’ use of the bus stops guests who drive up and request to walk or jog are asked to abide by the rules of the park the bus stop at the main gate is not used due to lack of need the other two stops at the north and south gate are used by neighboring homes exhibit confirms the organization’s desire to keep through traffic out by installing the gates access to the property resident members the org has a policy statement regarding remote controls which are schedule number or exhibit gvame of taxpayer anuary explanations of items year period ended november 20xx form 886-a rev tax identification_number tequired for entrance to the north south and main resident gates the policy stes maeority org residents may purchase one remote control for gate access per vehicle the residents do not need to check in with the guard at the main gate unless they do not have their remote control all gates are always closed therefore the remote controls are used hours a day days a week the org requires that the resident fill out a form to request a remote control the form requires a signature of the resident acknowledging the following statement understand that driving above the posted speed limit of miles per hour not obeying stop signs or allowing access to non-residents by allowing the use of my remote s may result in the de-activation of my remote s org member the co-1 member has a sticker on their vehicle the member cannot enter at the north or south gates they must go through the visitor gate at the main entrance but will not be stopped the guard will see the sticker and wave the member through guests of resident members guests of residents must stop at the main gate and tell the guard who they are and who they are there to see the org has a form that the resident must fill out with their guest names and relationship to the resident the form explicitly states the following if the resident has called in ahead of time and put the guest on an approved list the guard will allow the guest to enter if the guest is not on the list the guard will call the resident to verify that the guest is permitted to enter if the resident does not answer the phone call or an answering machine answers the guest s will be turned away at the gate guests of a co-1 event the co-1 will call the guard prior to the scheduled event and notify them that guests will be attending the guests must go to the main gate pull up to the guard shack and tell them that they are there for the specific event the guard will then allow them to pass through the visitor gate non-guests non-guests include contractors solicitors and visitors non-guests must go to the main gate and speak with the guard the guard will ask who they are and who they are there to see the org has a list of contractors approved to enter others who are not on a there to attend an event or do not have a contact within the community will be turned away list who are not the org provides the following services security service at the main gate the officer will allow motor vehicles through if the driver a is on a list of permitted guests is allowed by the co-1 is on a list of contractors eg the landscapers is attending a co-1 function that day eg rotary club community the officer will call the homeowner if the homeowner is not home to acknowledge the guest the guest will be turned away a driver who is not on a list not attending an event and not a guest will be turned away if the driver is not on a list but knows someone in the public access the public is permitted to come in via the pedestrian doors adjacent to the gates the north and south entrance doors are locked between 10pm and 6am rules pertaining to pets are posted next to the doors access next to the main gate is an opening without a door the north door has signs cer schedule number or exhibit form 886-a rev anuary g residents only no solicitin okt prr te explanations of items posted on it reading no trespassi property private roads year period ended november 20xx - tax identification_number qgiame of taxpayer school_bus stop the open areas around the gates are used by school buses as bus stops for the children of the org community the north and south gate pick up points are also used by children in neighboring communities services for the co-1 the org provides security which patrols the entire property including the co-1 they check the co-1's property and doors of the buildings to ensure they are locked the co-1 receives guard services at the gate for their visitors patrolling security service security will patrol the property 10pm - 2am monday through friday and 8pm - 4am saturday and sunday the security officer will check on homes where the homeowners are away on vacation if requested to do so unusual activity is reported to the org the org reports the activity during the board meetings and in the newsletter to the homeowners common area maintenance the gates roads perimeter fence traffic signs water stream on their property the common area surrounding the gates islands in the middle of the road and the storm drain system are owned and maintained by the org architectural committee per article vi of the declaration of restrictions dor the architectural committee will approve plans submitted by residents which would alter construct or maintain any improvement of the home alterations include exterior paint landscaping and roofing the committee also enforces rules which pertain to the permitted or prohibited activities such as pets clotheslines errant trash parking lack of maintenance advertising signs and so on article viii of the dor includes remedies for violations reimbursement for the cost of work done by the org and or monetary fines collection of assessments the org collects assessments from the homeowners and the co-1 in order to provide security services guard services gate and road maintenance and administration and enforcement of the organization’s covenants use of the property declaration of restrictions article iv - property rights in and limitations on the use of the common properties sec_1 members’ easements of enjoyment a the right of the association to limit the number of guests of members sec_4 limits by granting the right to members and others to use such common property the developer c and the association do not intend to dedicate such common property to the public but rather intend to preserve the private character of such common property declaration of restrictions article vil - remedies for violations schedule number or exhibit form 886-a rev date gvame of taxpayer explanations of items tax identification_number year period ended november 20xx and november 20xx sec_1 violation of rules or regulations concerning use of common properties b in the event that any person invitee guest or non-member shall violate any rule_or_regulation established pursuant to article iv section a such person may be barred from further use of the common property the org provided their profit and loss statements for 20xx and 20xx during the examination the agent determined that the statements tie closely to the forms filed for each year the profit and loss statements provide income and expense detail the examining agent entered the data into a spreadsheet and compared the income and expense to totals shown as percentages and copied the spreadsheet into this report as follows 20xx percent 20xx percent 20xx revenues percent to total 20xx percent revenues _ to total 20xx expenses percent to total 20xx percent expenses _ to total other income uncategorized income membership dues assessments org assessments fees interest on saving investments dividends interest on securities total revenue accounting fees legal fees other legal supplies postage and shipping printing and publications conferences conventions etc professional services common area utilities security services roads gates and fences lands and maintenance insurance office expenses computer purchase bank fees nsf fees architectural committee general membership meetings bad_debts room rental fees and dues contract labor sales_tax subtotal expenses schedule number or exhibit anuary explanations of items form 886-a rev tax identification_number loss on disposal of assets year period ended november 20xx and november 20xx gvame of taxpayer depreciation depletion etc total expenses net_income loss note non-cash expenses have been excluded from the expenses subtotal in 19xx this case was considered for revocation for the tax years 19xx and 19xx the examination casework contains limited amounts of research information and analysis the case was reviewed by the irs appeals function the examining agent does not have any information as to why the appeals group sustained-the organization’s exempt status the following pictures were taken by the examining agent during the on site examination with the attending officers’ permission picture deleted main gate entrance the guard shack in manned left side gate is for visitors right side is for residents picture deleted main gate exit and pedestrian opening to the right picture deleted interior street view maintained road speed bump perimeter fencing to the right picture deleted north gate the pedestrian gate in the middle has signs stating no trespassing residents only no soliciting private property private roads picture deleted sign on north gate entrance guests must enter at the main gate picture deleted north entrance gate sign states private entrance resident vehicles only picture deleted towing sign and security camera at the interior north exit gate tn schedule number or exhibit form 886-a rev date explanations of items ygiame of taxpayer a closing conference was conducted on november 20xx ag november april 20xx tax identification_number year period ended law internal_revenue_code sec_501 civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_501 subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_528 alternatively if an organization fails to meet the requirements of c under revrul_74_99 they may be able to take advantage of the provisions under sec_528 if they meet the qualifications of a homeowners_association as defined in that section generally if the organization meets the appropriate requirements their membership dues fees and assessments is considered exempt_function_income and not subject_to tax and only non-member income is subject_to tax the organization would elect this treatment and file the form 1120-h u s_corporation income_tax return for homeowners associations sec_501 exemption from taxation -an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_277 general_rule -in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members if for any taxable_year such deductions exceed such income the excess shall be treated as a deduction attributable to furnishing services insurance goods or other items of value to members paid_or_incurred in the succeeding taxable_year sec_172 a deduction allowed -there shall be allowed as a deduction for the taxable_year an amount equal to the aggregate of the net_operating_loss carryovers to such year plus the net_operating_loss carrybacks to such year for purposes of this subtitle the term net_operating_loss_deduction means the deduction allowed by this subsection b net_operating_loss carrybacks and carryovers - b years to which loss may be carried - anuary schedule number or exhibit explanations of items form bb6-a rev tax identification_number b a general_rule -except as a net_operating_loss for any taxable_year - otherwise provided in this paragraph year period ended november 20xx and november ame of taxpayer pay b a i shall be a net_operating_loss_carryback to each of the taxable years preceding the taxable_year of such loss and b a ii shall be a net_operating_loss_carryover to each of the taxable years following the taxable_year of the loss federal tax regulations sec_1 c civic organizations and local associations of employees reg sec_1_501_c_4_-1 does not reflect p l p l p l p l or p l a civic organizations in general -a civic_league_or_organization may be exempt as an organization described in sec_501 if i ii it is not organized or operated for profit and it is operated exclusively for the promotion of social welfare promotion of social welfare it is in general -an organization is operated exclusively for the promotion of social welfare if i primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social welfare it falls within the definition of organization will qualify for exemption as a charitable_organization if charitable set forth in paragraph d of sec_1_501_c_3_-1 and is not an action_organization as set forth in paragraph c of sec_1_501_c_3_-1 ii political or social activities -the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit see however sec_501 and sec_1_501_c_6_-1 relating to business_leagues and similar organizations a social_welfare_organization that is not at any time after date exempt from taxation as an organization described in sec_501 may qualify under sec_501 even though it is an action_organization described in sec_1 c -1 e ii or it otherwise qualifies under this section for rules relating to an organization that is after iv if date exempt from taxation as an organization described in sec_501 see sec_504 and sec_1_504-1 court cases 305_f2d_814 the case involved a nonprofit membership housing cooperative that provided low cost housing to its members in denying exemption the court stated that the organization was not organized exclusively for the promotion of social welfare the court found that although its activities were available to all citizens eligible for membership its contribution is neither to the public at large nor of a public character the court looked to the benefits provided and not to the number of persons who schedule number or exhibit form 886-a rev date explanations of items giame of taxpayer received benefits through membership compare the decision in lake forest wifftttaet garden homes co v commissioner f 2d and controlled by the local_government qualified for exemption 7th cir which held that a housing project formed year period ended november 20xx tax identification_number 868_f2d_108 a f t r 2d ustc p association consisting of owners of property surrounding artificial lake that sought to restrict development to members only brought civil_action seeking judicial determination that it currently was and had been exempt from federal taxation as a social_welfare_organization the court_of_appeals k k hall circuit judge held that organization that operated for exclusive benefit of members did not serve as community as that term related to broader concept of social welfare for purposes of tax exemption and association that had done everything within its power to create wholly private environment for its members was not community within meaning of federal tax exemption and could not claim tax exemption for benefiting itself indian lake property owners association v director of revenue s w 2d the supreme court of missouri holstein j held that homeowners’ association that enforced subdivision covenants maintained subdivision roads and provided security and trash collection services to residences within subdivision was not civic organization entitled to sales and use_tax exemption and to qualify as civic organization organization's purposes and functions must be concerned with and relate to citizenry at large further the judge discusses flat top lake within the text stating clearly congress believed that an organization cannot serve social welfare if it denies its benefits to the general_public implicitly congress recognized that a true community functions within a broader national fabric service to such a community thereby furthers the national interest by expanding potential by opening opportunities to all citizens who may find themselves within the bounds of that particular community exemption denied affirmed lake petersburg association v c r 33_tcm_259 t c m p-h p big_number ph tc memo big_number the association was an idea presented by the petersburg chamber of commerce to help stimulate the economy in the surrounding area a group of businessmen contributed capital and acquired capital from other sources such as the city the chamber and two banks to obtain funding to purchase property and develop it they formed an association which required prospective owners to become dues-paying members the dues helped finance the development of the lake and recreational facilities on said property use of the assets was limited to members and their guests the association’s basis for their argument is that the organization was created to stimulate the economy and make it a better place to live thereby fulfilling the requirement of a social_welfare_organization under sec_501 the respondent argued that it was operated primarily for the benefit of its members and therefore did not qualify the court found that regardless of the original intent the actual benefit went to the members and any economic benefits to the petersburg citizens were indirect and remote exemption was ‘denied rancho santa fe association v u s a a f t r 2d the association’s request for affirmation of their exempt status as a sec_501 organization was granted by the court the facts are that the association consists of big_number acres of property acres of which is owned by the association and the rest by members who are property owners of the acres owned by the association acres are dedicated to parkland and open space playgrounds athletic fields a public parking lot a community clubhouse and hiking and bridle trails which are all open to the public the remaining acres comprise an 18-hole golf course and eight tennis courts which are only available to members the association oversees the governance of the property furnishes private security protection and functions as a liaison between the community and the board_of pay schedule number or exhibit ame of taxpayer anuary explanations of items form bb6-a rev tax identification_number supervisors on issues which require the maintenance of the rights-of-way and the sanitation system finally the assoc ation serves the community in loaning out its facilities free of charge to various public service organizations as well as to the schools the court decided that it performs the functions of a governmental entity and brings about civic betterments and social improvements that would be sorely missed by the rancho santa fe community should they be lost or curtailed exemption was granted year period ended november 20xx participation of larger governmental enffife event bs revenue rulings revrul_69_280 1969_1_cb_152 the organization was incorporated as a nonprofit membership corporation for the purpose of providing specified services for the homeowners in a housing development the services consist of maintenance of the exterior walls and roofs of the individual home units this includes for example painting of exterior walls and repair of roofs the organization here described is performing services that its members would otherwise have to provide for themselves it is a private cooperative enterprise for the economic benefit or convenience of the members the court held the operation to be a private self-help enterprise with only an incidental benefit to the community as a whole accordingly this organization is not exempt from federal_income_tax as a social_welfare_organization under sec_501 of the code revrul_72_102 1972_1_cb_149 the organization is a membership_organization that was formed by a developer and is operated to administer and enforce covenants for preserving the architecture and appearance of a housing development and to own and maintain common green areas streets and sidewalks for_the_use_of all development residents its activities are for the common benefit of the whole development rather than for individual residents or the developer revrul_74_99 1974_1_cb_131 modified revrul_72_102 to make clear that a homeowners’ association of the kind described in revrul_72_102 must in addition to otherwise qualifying for exemption under sec_501 of the code satisfy the following requirements it must engage in activities that confer benefit on a community comprising a geographical unit which bears a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof it must not conduct activities directed to the exterior maintenance of private residences and it owns and maintains only common areas or facilities such as roadways and parklands sidewalks and street lights access to or the use and enjoyment of which is extended to members of the general_public and is not restricted to members of the homeowners’ association revrul_80_63 1980_1_cb_116 to clarify revrul_74_99 specific questions that have been raised and their answers are as follows question does revrul_74_99 contemplate that the term community for purposes of sec_501 of the code embraces a minimum area or a certain number of homeowners answer no revrul_74_99 states that it was not possible to formulate a precise definition of the term community the ruling merely indicates what the term is generally understood to mean whether a particular homeowners’ association meets the requirements of conferring benefit on a schedule number or exhibit pay jame of taxpayer explanations of items form bbg-a rev tax identification_number anuary sy aaieiercter ese community must be determined according an association may not be a community within the meaning thus although the area represented by of that term as contemplated by revrul_74_99 if the association's activities benefit a community it may still qualify for exemption for instance if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community to the facts and circumstances of th year period ended november 20xx question may a homeowners’ association which represents an area that is not a community qualify for exemption under sec_501 of the code if it restricts the use of its recreational facilities such as swimming pools tennis courts and picnic areas to members of the association answer no revrul_74_99 points out that the use and enjoyment of the common areas owned and maintained by a homeowners’ association must be extended to members of the general_public as distinguished from controlled use or access restricted to the members of the association for purposes of revrul_74_99 recreational facilities are included in the definition of common areas question can a homeowners’ association establish a separate organization to own and maintain recreational facilities and restrict their use to members of the association answer yes an affiliated recreational organization that is operated totally separate from the homeowners’ association may be exempt see revrul_69_281 c b which holds that a social_club providing exclusive and automatic membership to homeowners in a housing development with no part of its earnings inuring to the benefit of any member may qualify for exemption under sec_501 of the code question can an exempt homeowners’ association own and maintain parking facilities only for its members if it represents an area that is not a community answer no by providing these facilities only for_the_use_of its members the association is operating for the private benefit of its members and not for the promotion of social welfare within the meaning of sec_501 of the code revrul_77_273 1977_2_cb_194 jan - security services an organization provided security services for residents and property owners of a particular community security services provided include emergency rescue service guard service for homes apartments businesses and construction projects and motorcycle escorts for funeral processions these services are regularly provided by the organization's members who are paid in accordance with an established wage scale a nonprofit organization that provides security services for residents and property owners of a particular community who agree to voluntarily donate money at a specified hourly rate to defray the cost of the services is carrying on a business with the general_public in a manner similar to organizations operated for profit and does not qualify for exemption under sec_501 of the code - a schedule number or exhibit form 886-a rev y date year period ended november 20xx and november explanations of items identification_number tax under internal_revenue_code irc dollar_figure c asa qgiame of taxpayer government’s position issue should org continue to be exempt fro social_welfare_organization the government contends that the org does not operate as a c organization for the following reasons the organization does not promote social welfare although the organization claims to be open to the general_public the records show that they place significant barriers with the goal of restricting the general_public from accessing the grounds sec_501 revrul_74_99 revenue_ruling the general_public does not significantly benefit from this organization commissioner v lake forest supra flat top lake association supra indian lake property owners association supra lake petersburg association v c i r supra rancho santa fe association v u s a supra the organization operates to restrict the general_public from access to its facilities thereby failing to confer a benefit onto the community where there is failure to serve the community there is a failure to promote social welfare which is a requirement for a c organization a c organization must operate exclusively for the promotion of social welfare which is further explained by the regulations thus being primarily engaged in promoting in some way the common good and general welfare of the people of the community revrul_74_99 confirms that the benefit must be conferred to the community revrul_80_63 clarifies revrul_74_99 stating that while a community cannot be strictly defined that if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community the addition of the security gates are a significant change to the organization’s operations because they serve to exclude the general_public from entering the property excluding the public does not conform to the definition of a sec_501 organization the organization is not operating according to the exempt_purpose for which they received exempt status the organization spends an extraordinary amount of time and resources on security which supports the examining agent’s position that the org is trying and very successfully keeping people out the security costs incurred in 20xx were dollar_figure or of their expenses and dollar_figure or in 20xx they provide and maintain security systems guards and gates according to the december 20xx newsletter about dollar_figure was spent on an upgrade to the security system specifically the guard’s computer card readers and remote controls this upgrade includes an alarm to the guard shack when a non-resident enters through the gates on a resident's tail this is a huge expense to gather such information they are very serious about keeping people out the examining agent accessed the 20xx - 20xx newsletters and board meeting minute notes from ofthe material discusses security the organization’s website they reveal that on average issues notably there is no discussion about outreach to the community most of the discussions center on incidents such as break-ins speeding reminders and gate or security vehicle repairs there are also specifically cited instances where the public was turned away or escorted off the premises in april 20xx two young women were at the clubhouse co-1 property offering information about their spa to this exclusive community they were told to leave representatives for a glass company were attempting to make sales at the homes and were escorted through the south gate in february 20xx some young people were trying to make their in may 20xx schedule number or exhibit form 886-a rev explanations of items anuary q glame of taxpayer commissions in this upscale neighborhdod by offering discounted or bundled services to each home successfully making some sales however it was quickly reported and the representatives were told to leave the organization is quick to respond to the presence of the public inside their gates and is determined to keep them out year period ended november 20xx gabheyetavigion tax identification_number security consumes a significant amount of time for discussion write-ups in the newsletter and financial resources they devote much time to keeping people out which is contradictory to what a sec_501 organization should do provide social welfare to the general_public they are not in accordance with their tax-exempt purpose the org makes it clear in writing that their property will not be available to the public article iv of the declaration of restrictions v 19xx states that the association does not intend to dedicate such common property to the public but rather intend to preserve the private character of such common property the written intent is for the organization to directly benefit the members and not the general_public this does not have the character of a social_welfare_organization which should provide the use and enjoyment of its facilities to the general_public during the tour of the grounds the treasurer and ex-oficio president stated that the residents enjoy the privacy of their community afforded by the gate and security service also stated in exhibit they stated that the gates were erected with the purpose of keeping traffic from cutting through the property when the surrounding public main streets were heavily congested the org has acted in a way to prevent the public from entering which is not in accordance with a c organization the org also maintains the right to limit the number of guests of members’ as stated in article vi of the deciaration of restrictions if needed the association maintains the right to bar guests from the property as stated in sec_1 of article vii this is another example of the manner in which the org enjoys the right to restrict and enforce limited access to the general_public the org does not hold its property out to being public-friendly there are no other facilities other than the road available for the public to use such as sidewalks trails parks or swimming pools the pedestrian gates are the bare minimum of public access offered by the organization even then the signs on the north and south gates further exclude the public by demanding that there should be no trespassing and a surveillance camera looms on top of the gate the open pedestrian gate at the main entrance is scrutinized by a live security guard the entrances are intimidating the doors are locked at night the public is not welcome the evidence is clear that the org intends to keep people out the org does not operate for the good of the public this is not in accordance with a c organization the intention of the gates is to keep the public out for security reasons and from utilizing their privately maintained roads the intention is made clear by remote control access gates a 24-hour guard at the visitor gate a practice of turning away visitors not pre-approved to enter and unfriendly signs posted on the gates stating no trespassing residents only by restricting access from the general_public the org is not promoting the social welfare standards set forth in the code regulations and revenue rulings and therefore does not operate according to the exempt_purpose of a c organization the org does not operate in a way that significantly benefits the surrounding community as required by code sec_501 and explained in revrul_80_63 this was also an issue in the commissioner v lake forest supra case where the court ruled against exemption for the schedule number or exhibit anuary qgiame of taxpayer explanations of items form 886-a rev tax identification_number organization the amount of benefit not the number of people receiving the be sans was st issue similarly the org’s the public benefit was insignificant and warranted a loss in exempt status benefits to the general_public are insignificant they provide a roadway to walk on the roadway does not have a sidewalk or trail nearby the organization does not provide parks recreation equipment or the like the two mile loop of roadway and common area around the gate for the school buses are not significant contributions to the general_public year period ended november 20xx court documents for indian lake property owners association supra state that a sec_501 it denies its benefits to the general_public clearly organization cannot serve social welfare if the org is denying benefits to the public by putting up the fences gates and signs stating no trespassing private property private roads etc similar to the indian lake case they are not serving the public the organization no longer qualifies for tax exemption under sec_501 the amount of road usage by the public is incidental when compared to the members or the members’ bona_fide guests in fact the latter includes guests of the co-1 which is a member of the organization and is permitted to have guests enter the property as long as they notify the security guard at the gate or issue decals to the individuals the public then is a very small number of people which are not homeowners guests of homeowners the co-1 or guests of the co-1 the organization admitted during the interview that they do not keep a count of the number of visitors entering through the vehicle gate or the pedestrian gate they stated during the interview that they have lots of regulars but this does not provide any factual information regarding quantity or differentiation between homeowners or the general_public they have no idea who and how many are coming through they cannot justify that they operate for the good of the public when they do not know how much of the public is entering their property their argument is not substantiated the examining agent further contends that the number of pedestrians must be minimal because there is no parking within a reasonable distance of the gates the usage of the property by the small amount of public able and permitted to enter is minimal and incidental this is not in accordance with a sec_501 organization the benefits to the general_public are insignificant and incidental when compared to the benefits to the resident homeowners members occasional and restricted road usage by visitors is incidental to the daily security patrol guards and privacy provided to the residents the members are the ones benefitting from the maintained road and security services the small amount of the public who enter only benefit in a trivial amount when compared to the members in addition some org benefits are of no benefit to the public at all monitoring of exterior changes to homes garage doors the law says that the left open trash in yards leaves in the gutters and cars parked on streets organization must provide social welfare for the good of the public the public is not being served the residents are primarily served by the organization this does not satisfy the requirements of a c organization the officers originally stated during the interview that the area surrounding the north and south gates is used by school buses to pick up residents’ children children from neighboring communities were not permitted to cross the street to gain access to the organization’s bus stops they later recanted as seen in exhibit that the school buses also pick up some children from neighboring communities at one of the bus stops providing a bus stop for a few children at one gate is a small benefit to the community at large should the org discontinue allowing the bus to pick up children at the gates the district would make alternate arrangements for them the benefit is diminished when a satisfactory alternative exists the org’s property around the gates does not provide a significant benefit to the community anuary schedule number or exhibit glame of taxpayer tax identification_number explanations of items form bb6-a rev the org's lack of public benefit is closely aligned with those as seen in flat top lake v u s a supra and lake petersburg association v c i r supra similar to lake petersburg the org limits the facilities to members and their guests the org’s road is available on a restricted basis to the in occasional pedestrian which is indirect and remote when compared to the members’ benefits addition as stated in flat top the org operates for the exclusive benefit of its members and does not serve a ‘community’ as that term relates to the broader concept of social welfare the courts denied exemption to these aforementioned organizations following similar fact patterns the org should also be denied their tax-exempt status and november nanton in contrast the association in the court case rancho santa fe association v u s a supra was found to operate according to the exempt_purpose of a c organization rancho santa fe provided vast amounts of parkland open space facilities and equipment to the public it does not reach the org only provides the usage of its two-mile road and on a restricted basis out to the public and loan out its property public events such as rotary club meetings are hosted and funded by the separate organization org an organization which is not part of this examination the role of the org with the co-1 is limited to allowing participants in and allowing them to park the org does not provide a significant benefit to the public which is in contrast to rancho santa fe who was permitted to retain their exempt status the org should not be allowed to continue as a sec_501 organization in contrast taxpayer’s position issue the taxpayer is being presented with this report at this time the examining agent is awaiting their response as to this position government's position issue is the org exempt from income_tax under sec_501 the org is no longer qualified for exemption from federal_income_tax under code sec_501 therefore the org is no longer qualified for exemption from federal_income_tax under code sec_501 the government contends in its position that the organization’s exemption from federal_income_tax should be revoked back to the tax period beginning the first day of the organization's fiscal_year december 20xx taxpayer’s position issue the taxpayer is being presented with this report at this time the examining agent is awaiting their response as to this conclusion the organization restricts the public from accessing its property which does not further the exempt_purpose of a sec_501 organization the property is fenced and gated with 24-hour security at the main gate only members or guests of the co-1 a separate organization not subject_to this examination are permitted to enter pedestrian gates allow limited entrance during daylight hours pedestrians do not appear to be welcome signs on the doors read no trespassing residents only private property private roads the organization spends a significant amount of time and resources discussing and implementing security measures to keep the public out schedule number or exhibit explanations of items tax identification_number form 886-a rev date qiame of taxpayer november 20xx and november year period ended the org does not provide a significant benefit to the general_public similar to the case lake petersburg association v c i r supra the org functions to maintain the property for the privacy and safety of the members and not for the benefit of the public this is not the exempt_purpose of a sec_501 organization and should not be permitted to continue as such the org is no longer qualified for exemption from federal_income_tax under code sec_501 therefore the org is no longer qualified for exemption from federal_income_tax under code sec_501 the organization’s exempt status should be revoked back to the tax period beginning the first day of the organization's fiscal_year december 20xx
